acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum acknowledged sca cc dom it a caprohofsky frev-104938-97 date to from chief accounts resolution branch t o c a csc assistant chief_counsel it a cc dom it a subject significant service_center advice definition of correct tin this responds to your request for significant advice dated date in which you requested our advice on the definition of a correct or valid tin for purposes of the small_business job protection act p_l_104-188 and the personal responsibility and work opportunity reconciliation act p l this advice was requested in connection with a question posed by the adjustments function of the cincinnati service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue you requested our advice on the definition of a correct or valid tin for purposes of the small_business job protection act p_l_104-188 and the personal responsibility and work opportunity reconciliation act p l your memorandum sets forth several situations and asks which would constitute the omission of correct tins situations a and b concern the use of a dependent’s ssn by two or more taxpayers frev-104938-97 situations c and d which appear to be the same concern ssns that do not match ssa records situation e covers any multiple use of an ssn for identical purposes on multiple returns conclusion we conclude that of the situations posited only c and d constitute the omission of correct tins multiple use of correct tins does not constitute the omission of correct tins for purposes of sec_6213 and h this conclusion is based solely on the situations presented discussion sec_6213 allows the summary_assessment of tax based on the correction of a mathematical_or_clerical_error sec_6213 and h include in the definition of mathematical_or_clerical_error an omission of a correct taxpayer identifying number required under sec_32 relating to the earned_income_tax_credit sec_21 relating to expenses for household and dependent care services necessary for gainful employment or sec_151 relating to allowance of deductions for personal exemptions a tin that does not match the ssa records or the service’s itin files is not a correct tin for the purposes of sec_6213 and h the substantive sections sec_21 sec_32 and sec_151 require that the tin of the qualifying_individual be on the return thus a correct tin for purposes of sec_6213 is a tin that belongs to the qualifying_individual or service provider for the dependent_care_credit the qualifying_child taxpayer or taxpayer’s spouse for the eitc or the dependent taxpayer or taxpayer’s spouse for the personal_exemption sec_32 provides that for earned_income_tax_credit purposes the tin for both the taxpayer spouse requirement and the qualifying_child requirement must be a social_security_number issued to an individual by the social_security administration thus an itin will not qualify for eitc purposes but will be acceptable for personal exemptions and the dependent_care_credit moreover under sec_32 the ssn must be a particular kind of ssn if an individual is entitled to receive an ssn solely because that individual applies for or receives benefits fully or partially funded with federal funds such as afdc payments or food stamps that individual’s ssn does not meet the requirements of sec_32 accordingly that ssn is not a correct ssn for purposes of the eitc and the math error provisions of sec_6213 apply frev-104938-97 if a tin that matches the ssa or itin records appears on more than one return however it is an incorrect use of a correct tin not an incorrect tin in math error cases the error is usually apparent from the face of the return see general explanation of the tax reform act of 94th cong 2d sess vol c b the use of a tin by multiple taxpayers will be detectible only by comparing two or more returns in addition without further investigation it will not usually be apparent which use is incorrect the math error definition is not broad enough to include multiple use situations multiple use will need to be handled through some other process if you have any further questions please call catherine prohofsky at assistant chief_counsel income_tax accounting by _________________________ michael d finley chief branch cc donna geiger t t c c eosco t e ndsco t c o cc dom fs technical services section cc dom fs proc
